DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B, guide (20) having two pairs of beams and articulating collet, shown in FIGs. 8-11, in the reply filed on 21 September 2022, is acknowledged.
As directed by the amendment filed 21 September 2022, claims 1-8 are cancelled and claim 12 is amended. Claims 9-14 currently stand pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is 21 December 2012. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
- The first arm distal end releasably coupled to a first guide and structure engaging a first screw (claim 9 / ll. 3-4); the first arm (as well as any part of the guide) is not shown in the drawings as coupled to a structure engaging a first screw, since the cannula 82 threads into the plate hole where the first screw would go (FIG. 8), and the drill guide is not shown coupled to a structure that engages a screw. See rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, below for claim interpretation and suggested amendments. 
- The first arm including a pair of beams that project from the distal end as well as a first pair of beams that project from the proximal end and a second pair of beams that project from the distal end, i.e. two pairs of beams projecting from the distal end/three pairs of beams (claim 9 / ll. 4-10); rather, the drawings show a first arm (24) having two total pairs of beams (elected species, FIG. 8). 
- The first arm comprising pair of beams that project outwardly from the distal end, i.e. a third pair of beams projecting from the distal end (claim 10). 
- Through-bores through proximal ends of the beams that project from the distal end as well as through bores through free ends (claim 10); rather, the proximal ends of the beams that project from the distal end of the first arm are connected to the distal end of the first arm and do not define through-bores, and the distal ends of the beams are the free ends which include through bores (FIG. 8). 
- The distal end of the first arm defines a through-bore that is oriented at approximately ninety degrees with respect to the through bores defined at the proximal ends of the beams (claim 11); rather, beams project outwardly from the distal end of the first arm, such that the beams are the distal-most part of the first arm – the distal end of the first arm 24 is releasably coupled to a first guide (claim 9), shown as articulating collet 60 in FIG. 8, which defines a through-bore that is oriented at approximately ninety degrees with respect to the through bores of the beams – therefore the first arm is coupled to a collet that defines a through-bore oriented at approximately ninety degrees but the first arm itself does not define such a through-bore. Amendment is suggested to “wherein the first guide defines a through-bore that is oriented at approximately ninety degrees with respect to the through bores defined in the free ends of the first pair and the second pair of beams” (see further rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, for other claim interpretation). 
- The first arm includes an articulating collet that pivots about the distal end (claim 12); rather, as above with claim 11, beams project outwardly from the distal end of the first arm, such that the beams are the distal-most part of the first arm – the distal end of the first arm 24 is releasably coupled to a first guide (claim 9), shown as articulating collet 60 in FIG. 8 – therefore the first arm is coupled to the articulating collet but the first arm itself does not include the articulating collet. See rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, below for claim interpretation and suggested amendments. 
- The second arm distal end pivotally coupled to the first arm (claim 9) but also the second arm including a distal-block end that defines a pair of guide bore openings (claim 13), and the second arm proximal end defining a pair of openings (claim 9) but also the second arm including a proximal-pivot end that defines a through-bore for pivotal engagement with the first arm (claim 13). See rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, below for claim interpretation and suggested amendments. 
- The guide bore openings comprise at least one of a pair of slots and a pair of through-bores (claim 14), which allows for the possibility that there are both a pair of slots and a pair of through-bores, i.e. two pairs of openings, which is not shown in the figures, which instead show either pairs of slots or through-bores but not both, i.e. one of a pair of slots and a pair of through-bores. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The originally filed specification is silent as to the following, and correction is required: 
- A first arm having a distal end releasably coupled to a first guide and structure engaging a first screw (claim 9 / ll. 3-4). The first arm, as well as any part of the guide, is not disclosed as coupled to a structure engaging a first screw, since the cannula 82 threads into the plate hole where the first screw would go, and the drill guide is removed before the first screw is positioned within the plate hole [0030]. 
- The first arm including a pair of beams that project from the distal end as well as a first pair of beams that project from the proximal end and a second pair of beams that project from the distal end, i.e. two pairs of beams projecting from the distal end/three pairs of beams (claim 9 / ll. 4-10). 
- The first arm comprising pair of beams that project outwardly from the distal end, i.e. a third pair of beams projecting from the distal end (claim 10). 
- Through-bores through proximal ends of the beams that project from the distal end as well as through bores through free ends (claim 10). 
- The distal end of the first arm defines a through-bore that is oriented at approximately ninety degrees with respect to the through bores defined at the proximal ends of the beams (claim 11). 
- The first arm includes an articulating collet that pivots about the distal end (claim 12). 
- The second arm distal end pivotally coupled to the first arm (claim 9) but also the second arm including a distal-block end that defines a pair of guide bore openings (claim 13), and the second arm proximal end defining a pair of openings (claim 9) but also the second arm including a proximal-pivot end that defines a through-bore for pivotal engagement with the first arm (claim 13). 
- The guide bore openings comprise at least one of a pair of slots and a pair of through-bores (claim 14). 

Claim Objections
Claims 9-14 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
Claim 9 / ll. 1: “[[the]] a location” 
Claim 9 / ll. 9: “the second pair of beams” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 9, the limitation “structure engaging a first screw” (ll. 3-4) renders the claims indefinite, as it is unclear if this refers to the first screw previously recited in claim 9 / ll. 2, or to a different first screw. For examination purposes, the limitation will be interpreted in the first instance, where it refers back to the previously recited first screw. However, this results in objections to the drawings and specification as described above. Therefore, the limitation will be interpreted as structure defining a trajectory for the first screw. 
Further as to claim 9, the limitation of lines 4-6 describing a pair of beams that project from the distal end, appears to be duplicated by the limitation of lines 8-10 describing a second pair of beams that project from the distal end, rendering the claims indefinite. For examination purposes, the limitation of lines 4-6 (“wherein the first arm includes a pair of beams that project from the distal end in parallel, spaced relation to one another, the beams define through-bores arranged in confronting, coaxial relation to one another,”) will be interpreted as deleted, and amendment as such is suggested. Related objections to the drawings and specification are described above.
Further as to claim 9, the limitation “the first object” (ll. 13) lacks sufficient antecedent basis. For examination purposes, the limitation will be interpreted as the first screw. However, the previous limitation, “structure engaging a first screw” (claim 9 / ll. 3-4), is involved in another rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, as well as objections to the drawings and specification, as described above, so any amendments made to the previous limitation must also be made to the limitation of line 13. Similarly, amendments must be made to the following recitation of “the first object” (ll. 14) in line with amendments made to the previous recitation. 
Further as to claim 9, the limitation “a second object” (ll. 14) renders the claims indefinite, as it is unclear if this refers to the second screw previously recited in claim 9 / ll. 1, or to a different second object, and whether this second object/screw is positioned relative to a first screw or to a first object (see previous rejections). For examination purposes, the limitation will be interpreted in the first instance, as “the second screw.” 
As to claim 10, the limitation “wherein the first arm comprises pair of beams that project outwardly from the distal end in substantially parallel, spaced relation to one another” (ll. 1-3) renders the claims indefinite, as it appears to duplicate (or triplicate) the pair of beams that project from the distal end, as previously recited in claim 9. Further, the limitation “the beams include proximal ends that each define a through-bore such that the through bores are arranged in confronting, coaxial relation to one another” (ll. 3-4) also renders the claims indefinite, because it is unclear if the through-bores refer back to the through bores recited in claim 9 / ll. 9-10, or to different through-bores, and it is unclear if the proximal ends are the same as the free ends previously recited in claim 9 / ll. 9. For examination purposes, the limitations will be interpreted as referring back to the previously recited limitations. Claim 10 is suggested to be amended as “A guide in accordance with claim 9 wherein the second pair of beams 
As to claim 12, the limitation “an articulating collet that pivots about the distal end” renders the claim indefinite, as it is unclear if the articulating collet refers back to the first guide previously recited in claim 9 / ll. 3, or to a different articulating collet, i.e. the first arm is coupled to both a first guide and an articulating collet, and it is further unclear to which distal end is being referred, i.e. that of the first arm or the second arm. For examination purposes, the articulating collet will be interpreted as referring back to the first guide, and the distal end will be interpreted as of the first arm. Amendment is suggested to “wherein the first guide is an articulating collet that pivots about the distal end of the first arm.” 
As to claim 13, the limitation “the second arm includes a distal-block end that defines a pair of guide bore openings” renders the claims indefinite, because it is unclear if this distal-block end refers back to the distal end of the second arm previously recited in claim 9 / ll. 11 or to a different distal-block end, and if the pair of guide bore openings in the distal-block end of claim 13 are the same as or different than the pair of openings in the proximal end of the second arm as recited in claim 9 / ll. 12. Further, the limitation “a proximal-pivot end that defines a through-bore so as to be suitable for pivotal engagement with the first arm” renders the claims indefinite, because it is unclear if this proximal-pivot end refers back to the proximal end of the second arm previously recited in claim 9 / ll. 11 or to a different proximal-pivot end, and if both the proximal-pivot end and the distal end of the second arm are pivotally coupled to the first arm. For examination purposes, claim 13 will be interpreted as, and amendment is suggested to “wherein the second arm proximal end includes a the pair of the distal end of the second arm defines a through-bore so as to be suitable for pivotal engagement with the first arm.” Amendment to claim 13 in this way would require similar amendment to the terms of claim 14 (“the pair of openings”). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The recitation of “A guide in accordance with” a previous claim fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form (by reciting “The guide in accordance with”), rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9-14 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by U.S. Patent No. US 5,423,826 to Coates et al. (hereinafter, “Coates”). 
As to claim 9, Coates discloses a guide for determining the location of a second screw relative to a first screw comprising a first arm (151 and 152) having a distal end (adjacent 157 on the left in FIG. 17) releasably coupled to a: (i) first guide (157 on the left in FIG. 17; releasably coupled if the pivot pin 165 is removed) and (ii) structure engaging a first screw (structure 180 defining a trajectory for a first screw, see claim interpretation above in the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, where the structure 180 defines a trajectory for the first screw to enter one of the bores 158 in the first guide 157, shown in FIG. 19) (col. 12 / ll. 67 – col. 13 / ll. 49), wherein the first arm includes a pair of beams (164 on 151) that project from the distal end in parallel, spaced relation to one another, the beams define through-bores arranged in confronting, coaxial relation to one another (col. 14 / ll. 1-7), shown in FIG. 17, the first arm comprises a proximal end (adjacent 157 on the right in FIG. 17), a first pair of beams (164 on 152) that project from the proximal end in substantially spaced relation to one another, and a second pair of beams (164 on 151; see claim interpretation above) that project outwardly from the distal end in spaced relation to one another, wherein the free ends of the first pair and second pair of beams define confronting, coaxial through bores (to receive respective pivot pin 165); a second arm (157 on the right in FIG. 17) having a distal end pivotally coupled to the first arm (about respective pivot pin 165) and a proximal end defining a pair of openings (158) each adapted to releasably position a second guide (180; fully capable of releasably positioning any drill guide or a duplicate structure 180) in spaced-apart relation to the structure engaging the first object (structure 180 defining a trajectory for a first screw) such that the second guide defines a trajectory for a second object that is nonintersecting with the first object (because the first guide and the second arm each have two openings 158 that are aligned with each other, a first screw placed through a medial one of the pair of openings 158 in the first guide would have a trajectory that is nonintersecting with a second screw that is placed through a lateral one of the pair of openings 158 in the second arm). 
As to claim 10, Coates discloses a guide in accordance with claim 9 wherein the first arm comprises pair of beams that project outwardly from the distal end in substantially parallel, spaced relation to one another, the beams include proximal ends that each define a through-bore such that the through bores are arranged in confronting, coaxial relation to one another (see claim interpretation above). 
As to claim 11, Coates discloses a guide in accordance with claim 10 wherein the distal end of the first arm defines a through-bore (158 in 157, see claim interpretation in drawing objections, above) that is oriented at approximately ninety degrees with respect to the through bores defined at the proximal ends of the beams, shown in FIGs. 16 and 17. 
As to claim 12, Coates discloses a guide in accordance with claim 9 wherein the first arm includes an articulating collet (157 on the left) that pivots about the distal end (see claim interpretation in rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, above). 
As to claim 13, Coates discloses a guide in accordance with claim 9 wherein the second arm includes a distal-block end that defines a pair of guide bore openings (158) and a proximal-pivot end that defines a through-bore (for pivot pin 165) so as to be suitable for pivotal engagement with the first arm (see claim interpretation in rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, above). 
As to claim 14, Coates discloses a guide in accordance with claim 13 wherein the guide bore openings comprise at least one of a pair of slots and a pair of through-bores (158) arranged in substantially parallel, spaced relation to one another (under broadest reasonable interpretation, substantially parallel may include bores with axes that extend generally parallel, or at least more parallel than perpendicular, to each other). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775